This action was begun originally in the Wood Common Pleas by Beck Motor Sales Company, a partnership, against, George Rogers for fraud growing out of misrepresentations as_ to the value of a certain property which with $1000, was traded for an automobile.
Rogers, in his answer generally denied the allegations of the petition and the case went to the jury on the issues so made up. The verdict was for Rogqrs and the Company prosecuted error the Court of Appeals, which reversed the judgment on the charge of the court on the question of fraud.
The trial court charged the jury as to the plaintiff’s rights in case of fraud as to recission etc., that fraud is not presumed, but must be proven; and of what fraud consists and its definition. The Court of Appeals held that the charge should have stated what would constitute actionable representations of value as to land.
Rogers in the. Supreme Court, contends that the charge was sufficient and that it included substantially the elements which the Court of Appeals held it lacked; that the law was correctly stated; and that therefore the Appeals erred in remanding the case for a new trial.